Title: From Abigail Smith Adams to Harriet Welsh, 21 September 1814
From: Adams, Abigail Smith
To: Welsh, Harriet



dear Harriot
Quincy Sepbr 21 1814

dissapointment after dissapointment—no Letter not a line from Dear Caroline. it cannot be that she has not written. She knows how anxious her Friends here must be to hear from her: I strive to imitate her even and quiet temper, when dissapointments of a Similar kind occured to her can you tell whether the carriage which took them on, is returnd may hap. the Man might have a Letter, and forget to deliver it in the turmoil of the world, since they left us—
do you know if the members from this State are gone on to Congress? Whether the vice president  gone? I received a Letter to day from mr Adams just one year old, having been written Sepbr 21 1813, and is numberd 50 my last which was from Ghent. you know was 60—I had received 49 before.
The Battle upon Lake Champlain and in plattsburgh is as glorious to our Arms as any, and more so than any other taken both together, Since the commencment of the war, I do think it my duty to rejoice and be glad; that our Enemy is beaten and discomfitted—we do not receive such accurate information from Baltimore as I could wish. I am not wholy at ease respecting them. the exertions made for the defense of Boston may put them at their ease for the present, they Enemy many quit the Southern states, join forces, and attack portsmouth”. but they know, I have no doubt all that is doing in and about Boston.
Thank you dear Harriot for  have done for me. thank your Father also. let what you have in charge remain untill I am in Town—
We will send the Book belonging to miss otis by mr Cruft. Susan has not received the Books you mention, you may send the articles belonging to me by mr Cruft on Saturday.
Be assured I will send you the first line I get from Caroline, if post day put it into the office for you—
My Love to mrs Bailey I hope she will not go away without passing an other week with us.
We are, or we feel lonely—I have been out, only once since you left us. mrs Cruft spent the yesterday with us, and to day Louisa Marston is with us.
on Sunday Evening we had our usual full room—I am glad to hear mrs Eaton is well you know I predicted a daughter. my Love to mrs otis and daughters. I wish they could spend a week with us all together It would give us great pleasure. I shall make a demand upon you, exerting, whether your Sister goes or stays
with Love to all of you / I am ever yours
A Adams